

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (the "Agreement") is entered into this 12th day of
March, 2008 (the "Effective Date"), by and between Far East Energy (Bermuda)
Ltd., a Bermuda exempted limited liability company (the "Company") and a
wholly-owned subsidiary of Far East Energy Corporation, a Nevada corporation
(the "Parent"), and Phil Christian ("Employee").


WHEREAS, the Company desires to retain Employee as an employee of the Company to
serve as President, Chief Operating Officer, and Country Manager of the Company,
with Employee's location to be in or around the metropolitan area of Beijing,
the People's Republic of China (the "PRC"); and


WHEREAS, the Company is desirous of employing Employee pursuant to the terms and
conditions and for the consideration set forth in this Agreement, and Employee
is desirous of entering the employ of the Company pursuant to such terms and
conditions and for such consideration.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Employee hereby agree as follows:


1.     Term.  The term of employment under this Agreement shall commence and
this Agreement shall commence on the Effective Date and shall continue for a
period ending on the second anniversary of the Effective Date, unless sooner
terminated in accordance with the terms hereof (the "Term").  This Agreement
shall be extended automatically on the same terms and conditions for a period of
one year following the end of the Term unless either party provides notice of
termination in accordance with Section 8(d) and the other terms and conditions
of this Agreement.
 
2.     Employment; Duties.  During the period of Employee's employment by the
Company, Employee shall serve as President, Chief Operating Officer, and Country
Manager of the Company and shall have such duties, responsibilities and
authority as shall be consistent with that position as shall be assigned by the
Company, acting through its Chairman, from time to time.  Employee shall report
directly and solely to the Company's Chairman.  Unless otherwise specified, all
references to the term "Board" hereunder shall mean the Board of the
Company.  All references to the term "Chairman" shall mean the Chairman of the
Board of the Company.  All references to the term "Compensation Committee" shall
mean the Compensation Committee of the Board of Directors of Parent.
 
3.     Compensation.
 
(a) During the period of Employee's employment by the Company, Employee shall
receive an annual base salary of U.S.$230,000 (the "Base Salary") payable in
equal semi-monthly installments. In addition to the Base Salary, subject to the
terms and conditions of this Agreement, during the period of Employee's
employment by the Company, Employee (i) will receive an annual bonus equal to
20% of the Employee's Base Salary, payable in U.S. dollars so long as Employee’s
location of employment hereunder is the PRC (the "International Service Bonus")
and (ii) will be eligible to receive a discretionary performance bonus in an
amount to be determined by the Compensation Committee (or the Board of Directors
of Parent, if the Parent does not have a Compensation Committee) (the
discretionary performance bonus, together with the International Service Bonus,
the "Bonus").  The International Service Bonus shall be payable in equal
semi-monthly installments over the Contract Year (as defined below) commencing
on the date of this Agreement and over each Contract Year occurring thereafter;
provided that at the time of each such semi-monthly payment Employee is an
employee of the Company hereunder and his location of employment with the
Company is in the PRC.  The amount of the International Service Bonus shall be
determined based on the Base Salary at the date the International Service Bonus
is due hereunder.  No International Service Bonus shall be required under this
Agreement or shall be deemed to have been accrued hereunder for any period
occurring after the date of termination of this Agreement, whether or not the
Contract Year relating to such International Service Bonus shall have
begun.  The Compensation Committee (or the Board of Directors of Parent, if the
Parent does not have a Compensation Committee) shall review the Base Salary,
Bonus, and other compensation of Employee based upon performance and other
factors deemed appropriate by the Compensation Committee (or the Board of
Directors of Parent, if the Parent does not have a Compensation Committee) and
make such increases, supplemental bonus payments, or other incentive awards as
it deems fit in its discretion.  Notwithstanding the foregoing, in no event will
the Base Salary be less than an annual rate of U.S.$230,000.  In addition to the
Base Salary, the Bonus and other compensation described in this Section 3, to
the extent permitted by applicable law, Employee shall be entitled to receive
any benefits and fringes (whether subsidized in part, or paid for in full by the
Company) including, but not limited to, medical, dental, life and disability
insurance which the Company now or in the future offers to any of its
professional/technical or management employees, or employees in the same class
as Employee. Employee shall also be eligible to participate in the Company's
Simple IRA Savings and Retirement Plan or other similar plan. For purposes of
this Agreement, the term "Contract Year" shall mean the twelve-month period
commencing on the Effective Date and ending on the first anniversary of the
Effective Date and each twelve-month period occurring during the period of
Employee's employment by the Company thereafter.
 
(b) During the period of Employee's employment by the Company hereunder, so long
as the Employee's location of employment hereunder is in the PRC, Employee shall
be entitled to receive:
 
(i) an allowance of $30,000 for each Contract Year for vacation or home leave
travel, which allowance shall be payable in twelve equal monthly installments;
 
(ii) the use of two automobiles, each with a driver provided by the Company;
provided that the Employee will use reasonable efforts to minimize the cost of
driver overtime;
 
(iii) business class tickets for business travel by Employee and, if required
for the Company's business and approved in advance by the Company’s Chairman,
the Employee’s spouse; and
 
(iv) business class tickets for emergency travel by Employee and/or members of
Employee’s family resident with Employee in the PRC as the result of the serious
illness or death of a parent, step-parent, grandparent, child, step-child,
sibling, or step-sibling.
 
(c) The Company and Employee agree that Employee's income (other than amounts
attributable to any equity awards granted by the Company to Employee) that is
treated as taxable income for U.S. federal income tax purposes ("Covered
Amounts") is eligible for tax equalization considering the United States (the
"U.S.") as the Employee's "stay-at-home" base.  The Company will deduct from the
Employee's pay an amount corresponding to the U.S. federal income tax, as well
as U.S. Social Security tax, that he would have paid had he lived and worked in
the State of Texas of the U.S. (excluding any tax liability incurred due to a
violation of Section 409A of the U.S. Internal Revenue Code of 1986, as amended
(the "Code"))("retained hypothetical tax"), on all Covered Amounts.  During the
term of this Agreement, the Company and the Employee agree that the Company will
pay the cost of the Employee's tax return preparation for both host and home
country taxes.  After the Employee's tax returns are prepared, the Employee's
hypothetical tax will be recomputed to reflect the actual facts and final
Covered Amounts for the year ("final hypothetical tax"), and the difference
between the retained hypothetical tax and the final hypothetical tax will be
settled promptly thereafter by payment from the Employee to the Company, if the
final hypothetical tax exceeds the retained hypothetical tax, or vice-versa, as
the case may be. The Company intends that all such payments shall be made no
later than December 31st of the calendar year beginning after the calendar year
in which the Employee’s taxes are remitted to the Internal Revenue Service;
however, the timing of the actual payment is dependent upon the Employee's
prompt provision of all relevant data and documentation that is reasonably
necessary to compute the final hypothetical tax.  The Company assumes full
liability for the actual U.S. federal and foreign individual income tax and
social contribution taxes on Covered Amounts during the Employee's international
assignment (excluding any tax liability incurred due to a violation of Section
409A of the Code), whereas the Employee's ultimate tax burden on Covered Amounts
will be the final hypothetical tax.  The Employee shall also be responsible for
all actual U.S. and foreign income taxes and social contribution taxes on all
income which is not included in the definition of Covered Amounts, including any
income from equity compensation or any tax liability resulting from a violation
of Section 409A of the Code. The tax equalization plan, as set forth in this
Section 3(c), will apply to all years during which the Employee is on an
international assignment on behalf of the Company and an additional subsequent
period based on the carryover limit of foreign taxes for purposes of the foreign
tax credit calculation under the Code.  The Employee will be responsible and
liable for the submission of host and home country tax returns.  For purposes of
the Company's tax reimbursement policy, upon the Company's request, the Employee
agrees to personally provide the Company with a copy of his completed tax return
applicable to the years of his international assignment.  The Company and
Employee agree to consider, in good faith, proposals that the other may have
with regard to the implementation of the tax equalization described in this
Section 3(c), or another approach to minimize the global tax burden of the
Employee and the Company as a result of the payments and compensation provided
under this Agreement.
 
(d) Subject to this Section 3(d), the Company shall pay all or a portion of the
Base Salary, any Bonus, amounts due under Section 4 of this Agreement and any
other amounts due under this Agreement in United States dollars ("U.S.$").  Such
payments may be made in Chinese Yuan with the consent of the Employee.  In the
event such payments shall be made in Chinese Yuan, such payments shall be
converted into Chinese Yuan denominations based on the exchange rate between the
United States dollars and the Chinese Yuan in effect as of the close of the last
business day before the day the payment is due, in each case as the Company
shall reasonably determine.
 
4.     Relocation Costs; Housing Allowance.
 
(a) The Company shall pay the actual reasonable costs and expenses incurred by
Employee relating to Employee’s relocation to the PRC.  Payment of any such
costs and expenses shall be made as soon as practicable following the Company's
receipt of documentation reasonably satisfactory to the Company substantiating
such costs and expenses.
 
(b) In the event the Company requests the Employee to transfer his location of
employment in the PRC outside the metropolitan area of Beijing, PRC, the Company
terminates this Agreement without Cause (as defined below), the Employee
terminates his employment for Good Reason (as defined below) or the Agreement
expires under its own terms, then the Company will pay the actual reasonable
costs and expenses incurred by Employee relating to Employee’s relocation within
the PRC or relating to any move from the PRC to Houston, Texas, or any other
location as mutually agreed between Employee and Company.  Payment of such costs
and expenses shall be made as soon as practicable following the Company’s
receipt of documentation reasonably satisfactory to the Company substantiating
such costs and expenses.
 
(c) The Company agrees to pay a housing cost allowance of up to U.S.$100,000
during each Contract Year for actual costs incurred by Employee for housing
costs in the PRC, which shall be paid to Employee or Employee’s landlord, as the
case may be, monthly during each Contract Year.  Such housing cost allowance
shall be paid, at the option of the Company, to Employee or the landlord of
Employee's residence; and, at the option of the Company, any applicable lease
may be held in the Company’s name.
 
5.     Vacation.  During the period of Employee's employment by the Company, the
Employee shall be entitled to receive six weeks of non-vested vacation with pay,
plus the ten holidays established by the Company during each Contract Year.
 
6.     Education Expense.  The Company shall pay the reasonable costs and
expenses incurred by Employee relating to the education of the Employee's
children in the PRC sufficient to cover any tuition, fees, uniform costs, and
busing; provided however, that any amount payable under this Section 6 that
exceeds $40,000 shall be subject to the approval of the Chairman or the
Board.  Employee understands and agrees that the cost of lunches,
extracurricular activities, trips outside Beijing for sports or academic
activities, and other similar activities will be borne by the Employee.
 
7.     Expense Reimbursement.  Employee shall be reimbursed by the Company in
accordance with the Company's business travel and expenditure policy for all
reasonable out-of-pocket disbursements incurred by Employee in connection with
the performance of his services under this Agreement, including but not limited
to expenses incurred under Section 3(b), Section 4(a) and travel expenses for
business purposes.  Such reimbursement shall be made by the Company as soon as
reasonably practical following the Company's receipt of a reimbursement request
by the Employee in accordance with the Company's business travel and expenditure
policy.
 
8.     Termination and Payments Upon Termination.
 
(a) Employee or the Company may terminate this Agreement for any reason or for
no reason at all by providing the other party with notice of termination as
provided in Section 8(d).  The Company shall pay Employee his Base Salary and
all other amounts, in each such case, actually earned, accrued or owing as of
the date of termination but not yet paid to Employee under Section 3 through the
date of termination; provided that if the Employee is terminated by the Company
without Cause (as defined below) at a date on or after 180 days after the
Effective Date or the Employee terminates his employment for Good Reason (as
defined below), then the Company shall pay Employee a lump sum payment in an
amount equal to one hundred percent (100%) of Employee's annual Base Salary in
the year in which he experiences a Separation of Service (as such term is
defined under Section 409A of the Code) without Cause or the Employee terminates
his employment for Good Reason; provided further, notwithstanding the foregoing,
if the Employee's Separation of Service, either without Cause or for Good
Reason, occurs on or within 24 months of a Change in Control, then the Company
shall pay Employee a lump sum payment in an amount equal to two hundred percent
(200%) of Employee's annual Base Salary in the year in which the Separation of
Service occurs.  The payment of the lump sum amount under this Section 8(a)
shall be made on the earlier of the date ending on the expiration of thirty days
following the earlier of the date of the Employee's Separation of Service or the
death of the Employee; provided that notwithstanding the foregoing, to the
extent any payment under this Section 8(a) is "nonqualified deferred
compensation" and the Employee is considered a "Key Employee" of the Company
within the meaning of Section 409A of the Code and the Treasury Regulations
promulgated thereunder, then such payment shall be made on the date ending on
the expiration of sixth months and one (1) day following the date of the
Employee’s Separation from Service, or if earlier, the date of the Employee’s
death. For purposes of this Agreement a Key Employee means a "specified
employee" as described under Code Section 409A and as determined under the
policy adopted by the Company and its Parent.
 
(b) Employee may terminate his employment and the Term at any time for Good
Reason (as defined below) by giving written notice as provided in Section 8(d),
which shall set forth in reasonable detail the facts and circumstances
constituting Good Reason.  "Good Reason" shall mean the occurrence of any of the
following during the Term without the Employee's consent and without the same
being corrected within 30 days after the Company being given written notice
thereof:
 
(i) the Company or the Parent materially reduces Employee's title, duties or
responsibilities under Section 2;
 
(ii) the Company fails to pay any regular semi-monthly installment of Base
Salary to Employee and such failure to pay continues for a period of more
than thirty days;
 
(iii) the Company materially reduces the Employee's Base Salary, materially
reduces the Employee's International Bonus or eliminates the Employee's
eligibility to participate in the discretionary performance bonus program for
which he is eligible pursuant to Section 3; or
 
(iv) the Company materially changes the geographic location of the performance
of Employee's duties.
 
(c) For purposes of this Agreement, "Cause" shall mean (i) Employee's gross and
willful misappropriation or theft of the Parent's, the Company's or their
respective subsidiary's funds or property, (ii) Employee's commission of any
fraud, misappropriation, embezzlement or similar act, whether or not a
punishable criminal offense, or Employee's conviction of or entering of a plea
of nolo contendere to a charge of any felony or crime involving dishonesty or
moral turpitude, (iii) Employee's material breach of this Agreement or failure
to perform any of his material duties owed to the Parent, the Company or their
respective subsidiaries, or (iv) Employee's commission of any act involving
willful malfeasance or gross negligence or Employee's failure to act involving
material nonfeasance.
 
(d) Any termination of this Agreement by the Company or by Employee shall be
communicated in writing to the other party before the date on which such
termination is proposed to take effect and, unless otherwise agreed to by the
Company and the Employee, shall be effective immediately upon such
notice.  Notwithstanding the foregoing, if this Agreement is being terminated
for Good Reason the date of the termination shall be the end of the 30 day
"cure" period set forth in Section 8(a) above, or if sooner, the date the
Company notifies the Employee in writing that it will not make a correction.
 
(e) From and after the termination of this Agreement by the Company or by the
Employee, the Employee agrees to do or cause to be done all other things and
acts, to execute, deliver, file and perform or cause to be executed, delivered,
filed and performed all other instruments, documents and certificates as may be
reasonably requested by the Company or are necessary, proper or advisable in
order to effect the removal, transition, substitution or modification of the
Employee as an officer, agent, affiliate, director, manager or authorized
representative of the Company or any other positions that the Employee holds
with the Parent, the Company or their respective subsidiaries.
 
(f) In order to receive the payments set forth in this Section 8, Employee must
first execute a separation agreement and release of all claims (other than the
benefits under this Section 8) in a form suitable to the Company.
 
9.     Binding Agreement; Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of Employee and the Company and their
respective heirs, legal representatives and permitted successors and
assigns.  If the Company shall at any time be merged or consolidated into or
with any other entity, the provisions of this Agreement shall survive any such
transaction and shall be binding on and inure to the benefit and responsibility
of the entity resulting from such merger or consolidation (and this provision
shall apply in the event of any subsequent merger or consolidation), and the
Company, upon the occasion of the above-described transaction, shall include in
the appropriate agreements the obligation that the payments herein agreed to be
paid to or for the benefit of Employee, his beneficiaries or estate, shall be
paid.
 
10.     Dispute Resolution.  Any controversy or claim arising with regard to
this Agreement shall be settled by expedited arbitration in accordance with the
provisions of the Texas Arbitration Act. The controversy or claim shall be
submitted to an arbitrator appointed by the presiding judge of the Harris
County, Texas Judicial District Court. The decision of the arbitrator shall be
final and binding upon the parties hereto and shall be delivered in writing
signed by the arbitrator to each of the parties hereto. Any appeal arising out
of the ruling of any arbitrator shall be determined in a court of competent
jurisdiction in Houston, Texas, or the federal court for Houston, Texas, and
each party waives any claim to have the matter heard in any other local, state,
or federal jurisdiction.  The prevailing party in the arbitration proceeding or
in any appeal shall be entitled to recover attorney's fees, court costs and all
related costs from the non-prevailing party.
 
11.     Survivorship.  The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations and to the
extent that any performance is required following termination of this
Agreement.  Without limiting the foregoing, Section 8 through 21 shall expressly
survive the termination of this Agreement.
 
12.     Nonassignability.  Neither this Agreement nor any right or interest
hereunder shall be assignable by Employee, his beneficiaries, dependents or
legal representatives without the Company's prior written consent; provided,
however, that nothing in this Section 12 shall preclude (a) Employee from
designating a beneficiary to receive any benefit payable hereunder upon his
death, (b) the executors, administrators or other legal representatives of
Employee or his estate from assigning any rights hereunder to the person or
persons entitled thereto or (c) the Company from assigning its rights and
obligations under this Agreement to the Parent without the consent of Employee.
 
13.     Compliance with IRS 409A. It is the intent of this Agreement that no
payment to the Employee shall result in nonqualified deferred compensation
within the meaning of Section 409A of the Code and the Treasury Regulations
promulgated thereunder.  However, in the event that all, or a portion, of the
payments set forth in this Agreement meet the definition of nonqualified
deferred compensation, the Company intends that such payments be made in a
manner that complies with Section 409A of the Code and any guidance issued
thereunder.  The Company shall be entitled to take reasonable steps to fulfill
this intent, including, but not limited to, making any amendments to this
Agreement as may be necessary to comply with the provisions of Section 409A
Code, in each case, without the consent of the Employee.  Notwithstanding the
foregoing, neither the Company nor the Parent makes any representation that the
benefits provided under this Agreement will be exempt from Section 409A of the
Code and makes no undertakings to preclude Section 409A of the Code from
applying to the benefits provided under this Agreement.  In addition, the
following delays of payment will not in and of themselves constitute a violation
of the deferral or distribution requirements of Section 409A of the Code so long
as such delays are based on the Company’s reasonable understanding that such
payment would:
 
(a) limit the ability of the Company to take a deduction under Section 162(m) of
the Code; provided payment shall be made at the earliest date at which the
Company reasonably anticipates that the deduction of the payment amount will not
be limited by application of Section 162(m) of the Code or by the end of the
calendar year in which the Employee terminates employment;
 
(b) violate the term of a loan agreement, or other similar contact, to which the
Company is a party and such violation will cause material harm to the Company;
provided payment shall be made at the earliest date at which the Company
reasonably anticipates that making such payment will not cause such violation or
such violation will not cause material harm to the Company; or
 
(c) violate U.S. federal securities laws or other applicable laws; provided
payment shall be made at the earliest date at which the Company reasonable
anticipates making the payment will not cause such violation.
 
14.     Amendments to this Agreement.  Except for increases in the Base Salary,
Bonus and other compensation made as provided in Section 3 and amendments under
Section 13, this Agreement may not be modified or amended except by an
instrument in writing signed by the Employee and the Company.  No increase in
the Base Salary, Bonus or other compensation made as provided in Section 3 will
operate as a cancellation or termination of this Agreement.
 
15.     Waiver.  No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
 
16.     Severability. If, for any reason, any provision of this Agreement is
held invalid, illegal or unenforceable such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement not held
so invalid, illegal or unenforceable, and each such other provision shall, to
the full extent consistent with law, continue in full force and effect.  In
addition, if any provision of this Agreement shall be held invalid, illegal or
unenforceable in part, such invalidity, illegality or unenforceability shall in
no way affect the rest of such provision not held so invalid, illegal or
unenforceable and the rest of such provision, together with all other provisions
of this Agreement, shall, to the full extent consistent with law, continue in
full force and effect.  If any provision or part thereof shall be held invalid,
illegal or unenforceable, to the fullest extent permitted by law, a provision or
part thereof shall be substituted therefor that is valid, legal and enforceable.
 
17.     Notices.  All notices, requests and other communications under this
Agreement must be in writing and will be deemed duly delivered (a) when
delivered if delivered in person, (b) three days after being sent by registered
or certified mail, return receipt requested, postage prepaid, (c) one day after
being sent for next business day delivery, fees prepaid, via a reputable
nationwide overnight courier service, (d) on the date of confirmation of receipt
of transmission by facsimile or (e) on the date of the notice being sent by
e-mail at the e-mail address in the records of the Company, in each case to the
intended recipient as set forth below (or to such other address, facsimile
number, email address or individual as a party may designate by notice to the
other parties):
 
If to Company:
 
Far East Energy (Bermuda), Ltd.
c/o Far East Energy Corporation
363 North Sam Houston Parkway East
Suite 380
Houston, Texas 77060
Attention:  Chief Executive Officer
E-mail Address: MMcElwrath@fareastenergy.com
Facsimile: 832-598-0479


If to Employee:


Phil Christian
c/o Far East Energy (Bermuda), Ltd.
Room 806-811 Floor 8 Tower A
Tian Yuan Gang Center
C2 North Road, East 3rd Ring Road
Chaoyang District
Beijing, 100027, P.R. of China
Email Address: PChristian@fareastenergy.com
Facsimile: 011-86-10-8441-7682


or to such other address, facsimile number or e-mail address in the records of
the Company at the time of such notice, request or communication.


18.     Headings.  The headings of sections are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.
 
19.     Governing Law.  This Agreement has been executed and delivered in the
State of Texas, and its validity, interpretation, performance and enforcement
shall be governed by the laws of Texas, without giving effect to any principles
of conflicts of law.
 
20.     Withholding.  All amounts paid pursuant to this Agreement shall be
subject to withholding for taxes (federal, state, local or otherwise) to the
extent required by applicable law.
 
21.     Counterparts.  This Agreement may be executed in counterparts, each of
which, when taken together, shall constitute one original Agreement.
 
22.     No Conflicts.   Each of the Company and Employee represents and warrants
to the other party that neither the execution, delivery and performance by the
such person of this Agreement will conflict or be inconsistent with or result in
any breach of any of the terms, covenants, conditions or provisions of, any
agreement to which such person is a party or which it or he may be subject.
 
[Remainder of page intentionally left blank; Signature page follows]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused its duly authorized officer and
directors to execute and attest to this Agreement, and Employee has placed his
signature hereon, dated this 12th day of March 2008.


COMPANY:


FAR EAST ENERGY (BERMUDA), LTD.






By: /s/ Michael R.
McElwrath                                                                           
Name:  Michael R. McElwrath
Title:
Chairman                                                                           


EMPLOYEE:






By: /s/ Phil Christian
       Phil Christian

 
 

--------------------------------------------------------------------------------

 
